It
gives me pleasure to convey to you, Sir, and to your friendly
country my sincere congratulations on your election to the
presidency of the forty-eighth session of the General
Assembly. I wish you every success in carrying out your
responsibilities in light of the current developments and
changes in the international situation.
On this occasion, I should also like to pay tribute to
your predecessor, Mr. Stoyan Ganev, for the constructive
efforts he made and the positive role he played as the
President of the past session.
Since the end of the cold war, reference has been made
to a new age. The implications of this have given rise, not
only to hopes and aspirations, but also to caution and
apprehension. Although there was overall satisfaction that
the era of confrontation, the arms race and polarization had
come to an end, and while there was cause for hope that an
era of justice, cooperation and disarmament was about to
dawn, there has been grave concern over the great injustices
that we have witnessed in Bosnia; over the attempt at
political suicide in Somalia; over the illogical and irrational
wars in many parts of the world; and over the multiple
criteria used in addressing various problems.
Side by side with concern, there has been increasing
despair and frustration over the continued deterioration of
economic conditions in most developing countries,
particularly in Africa. It must be acknowledged, however,
that international developments, judged fairly and considered
closely, are still in flux, and that the world situation is still
dynamic. We truly hope that such dynamism is moving
towards the strengthening of the positive factors and the
rectification of the negative ones, in order that the political
outlook worldwide might change and that everyone might
embrace the new world order with satisfaction and a will to
participate rather than with despair and frustration.
Fortunately, this session begins amid increasing feelings
of optimism in view of the ongoing progress towards a just
solution to the question of Palestine and of the steady
progress towards a solution to the problem of South Africa.
At the Israeli-Palestinian level, a major step has been
taken through mutual recognition by Israel and the Palestine
Liberation Organization. This means mutual recognition by
the two peoples of each other and mutual acceptance of the
idea of coexistence with one another. This also opens the
door to serious and substantive negotiations which would
provide an unprecedented opportunity to achieve a just
settlement to the problem that has cast its shadow on the
Middle East - indeed, on the whole world - since the end of
the Second World War.
If what has been achieved represents the first step
towards such a settlement, it will undoubtedly lead to the
establishment of a positive relationship that would deal with
issues such as withdrawal, self-determination and refugees
until the historic and comprehensive settlement between
Israel, Palestine and the Arabs is finalized. This may be the
real meaning behind the statement of the Israeli Prime
Minister at the signing ceremony in Washington, D.C., when
he said: "Enough", and when he said that the time for peace
has come; and also of President Yasser Arafat’s statement
that the Palestine Liberation Organization has turned a new
leaf in its relations with Israel. And God bless the memory
of the late President Anwar El-Sadat, who said: "No more
wars".
Sixteen years ago, Egypt made a breakthrough towards
the outer reaches of the future and shook off the shackles of
the status quo by realizing that wars neither create peace nor
resolve conflicts and that only reason and dialogue provide
the effective means of tackling problems, no matter how
insurmountable or intractable they may seem. Peace was
therefore initiated by Egypt, a peace founded on the solid
foundation of respect for international legality and on the
resultant responsibilities in a balanced manner that ensures
justice for all.
The peace process initiated at the Madrid Conference
in October 1991 is now bearing fruit after unrelenting
efforts, and we are encouraged by the initial outcome we
Forty-eighth session - 27 September l993 11
saw recently on both the Palestinian-Israeli and the
Jordanian-Israeli tracks and look forward to similar results
on the Syrian and Lebanese tracks. Both countries rightly
call for complete withdrawal from their territories within a
context based objectively on the principle of land for peace.
In order to put an end to the legacy of wars and enmity,
Egypt, which has devoted a substantial part of its efforts to
Middle East issues, calls upon all the peoples of the region
to look to the future and to reflect upon our relations in the
period following the settlement of the conflict. It calls on
them to reflect upon the future of the region and its
development to ensure optimum utilization of the ample
expertise available and optimal investment of the rich human
resources at our disposal and of the valuable natural
resources with which it has been endowed.
Egypt calls on these peoples to reflect upon the most
suitable social contract for our region so that they might
maintain their respective unique, intrinsic characteristics and
achieve harmony and integration among the region’s
common elements, so that social and cultural stability may
prevail and the region may achieve comprehensive cultural
integration in a genuine era of comprehensive integral peace.
Finally, Egypt calls on the peoples of the region to
develop a system of relations based on equal security, the
non-use of force, a balance of armaments and the elimination
of all weapons of mass destruction in a context of
transparency and peaceful relations.
In the same vein, Egypt calls on all States in the
Middle East, and particularly on Israel, to accede to the
Treaty on the Non-Proliferation of Nuclear Weapons and to
take the necessary practical measures to prohibit and
renounce the possession, the use or the threat of use of
nuclear, chemical and biological weapons so that the Middle
East may become a zone free of these weapons as called for
in President Hosni Mubarak’s initiative of April 1990. We
consider this to be an indispensable prerequisite for security
and stability in the Middle East.

Side by side with the considerable optimism generated
by what has been achieved in the context of the Palestinian-
Israeli conflict, there has been progress in another area, that
for far too long has been a hotbed of serious historical and
international conflict, namely, the conflict in South Africa,
between a people calling for its rights to equality and
freedom and a regime that was based on repression and
apartheid. Egypt, an African state with an African people,
feels glad to see positive developments in South Africa, the
most important of which is the agreement on the formation
of a transitional Executive Council that would lead towards
democracy and equal rights. The Council consists of
representatives of majority as well as minority groups and
would work within a framework of cooperation, co-existence
and understanding. Despite the many obstacles and the great
challenges that still lie ahead, the start has been encouraging
and developments are promising. In this regard, we
recognize the role played by President De Klerk. We also
pay tribute to the role played by Nelson Mandela and his
companions across the political spectrum in South Africa in
turning a new leaf towards a common future.
The twenty-ninth African Summit Conference was held
in Cairo last June. It gave the countries of the continent an
opportunity to evaluate its progress on the thirtieth
anniversary of the establishment of the Organization of
African Unity (OAU). The meeting produced the Cairo
Declaration, which reflected the imposing record of the
struggle of the peoples of the African continent over the past
three decades. The Declaration also put forward the member
States’ vision for the future and their conception of the
manner in which they may adapt to the successive and quick
international changes in shaping their conditions and
relationships. The Cairo summit discussions established
many landmarks that would guide the direction of African
activities in the coming years. They noted the options
available to the continent and the challenges it has to face.
The continent has expressed its determination to eliminate
poverty, desertification and indebtedness and to initiate a
comprehensive development process for its countries and
peoples and to improve their economic and political
conditions.
Despite the numerous problems of Africa, the continent
has demonstrated that it is prepared to shoulder its
responsibilities in facing up to the challenges posed by those
problems. Most prominent among its decisions in this
regard was the decision to establish an African machinery
for resolving disputes. In that regard, the African States are
have set forth a new mode of international cooperation and
collaboration in shouldering responsibilities, notwithstanding
all the difficulties facing the continent because of its
continued low share in the world gross national product and
the increasing cost of debt servicing. Such a situation,
though restraining the continent’s endeavors and weakening
its capabilities, has not debilitated either its will or its
determination.
The Cairo Summit was an expression of a determined
attitude towards the indispensable need to make a number of
adjustments to African policies and plans. It showed that the
time has come to take the difficult decisions required to
bridge the gap between Africa and the developed world -
indeed, between Africa and many countries of the third
world itself.
Mention of Africa leads to a discussion of the
developments in the Horn of Africa. This is all the more
important owing to the fact that the developments and
interactions in the Horn of Africa are closely related to the
security of the Middle East and of Africa in general. Hence,
we welcome the independence of Eritrea and its accession to
membership of the United Nations. We also express our
deep regret at the situation in Somalia. In this regard, Egypt
is fully cooperating with the international community, which
has moved effectively to put an end to the famine that
beleaguered that country and to the armed conflicts that have
shaken its very existence. In the meantime, Egypt
sympathizes with the people of Somalia in their aspiration
after a secure future based on a national reconciliation that
will serve the interests and meets the aspirations of all the
Somali people and not merely the ambitions of a certain
leader or faction. As a result, immediately after being elected
Chairman of the Organization of African Unity, President
Hosni Mubarak, inspired by Egypt’s keen interest in the
implementation of Security Council resolutions on the
situation in Somalia, coordinated efforts with the Secretary-
General of the United Nations and the Secretary-General of
the OAU to create the climate that would make it possible
to achieve continued progress in the efforts designed to
enable that brotherly country to begin the reconstruction and
rehabilitation of its infrastructure and to permit its people -
torn by conflicts and dissension - to clear the debris of
discord and to reunite. That can be done only by helping
the Somali people to achieve a comprehensive national
reconciliation that would allow all its elements to express
their will freely, without any repression or apprehension and
without being blackmailed by power-seekers who instigate
policies of destruction and annihilation. This is a
responsibility that the Somali people, who fell prey to tribal
disputes and personal ambitions, must shoulder, and the time
has come to put an end to that situation from an exclusively
national perspective.
Moving from Somalia to Angola where the situation
has been aggravated by UNITA’s disregard for the will of
the majority of the people, expressed in free elections, Egypt
calls for absolute support for Security Council resolution 864
(1993) which was adopted under Chapter VII of the Charter,
and which condemned UNITA and urged all States to refrain
from providing any form of assistance to it until it respects
the provisions of the "Acordos de Paz" as well as the will of
the people of Angola and the resolutions of the United
Nations.
Africa’s problems are not confined to those of South
Africa, the Horn of Africa or Angola. They also extend to
numerous African States whether in the form of civil wars,
such as the one in Liberia, with its impact on its neighbours,
or in the form of internal political dissension, like that
prevalent in many African States at the present time, in
addition to all the development-related problems and the
pangs of democratization. Nevertheless, Africa is ready,
with determination and political will, to go beyond those
problems and to embrace the twenty-first century and, all
total confidence, steadfastness and determination, to be an
active partner in the formulation of the desired new
international order.
I began by reviewing some of the positive
developments in international relations that gave us reason
to look toward the future with hope. However, there have
been other recent developments in the world which give rise
to concerns and fears. Those developments have posed an
essential question among a number of thinkers: What kind
of a world order do we need, and would such an order,
whose foundations would be laid today, be an extension of
the past, with its notions and policies, but in some new form,
or would it be a mere reflection of the present with all its
imbalances, contradictions and double standards? Or, rather,
would it be a real and genuine development towards a future
that may take us into the twenty-first century?
Living in just peace and prevailing stability is the prime
demand, without which none of our aspirations will be
attained. Peace is not a passive or abstract concept. It is the
expression of the active and conscious will of all countries
and peoples, small or large, to manage the common life on
this planet, with all its peoples, entities and groupings,
according to commonly agreed principles, values and
guidelines.
Certain principles underlie our concept of living in
conditions of peace and security, the most important of
which are the following: first, respect and support for
international legality to maintain the reverence for and
predominance of the law we have all accepted; secondly, the
principle of equal rights and obligations to relieve frustrated
peoples and to encourage them to utilize their expertise and
efforts in joint and integrated action for the benefit of all.
All men are required to abide by the same rules in their
international relations and to have a balanced share in
regional and international responsibilities within a framework
that gives priority to public interest.

Thirdly, the same standard should be applied in judging
all cases that are similar in nature. The same provisions
should be applied on a universal basis without selectivity or
bias to ensure stability and security, reward compliance and
punish and deter those who breach the accepted norms of
international legality.
Fourthly, the principle of peace for all in the context of
corresponding and balanced commitments should be
respected.
Fifthly, the right to development should be respected
and joint assistance made to developing countries,
particularly to the least developed among them.
Respect for these principles constitutes direct and active
implementation of the rules of international legality. It also
represents a sincere response to the will of the international
community. Their violation would threaten our efforts to
agree on a more just and humane international order and
would greatly harm the credibility and progress of such
efforts.
I have to state here in all frankness that Muslim
communities, and many others, have witnessed the
manifestations of repression and bias in a number of
international policies. This has become apparent in the
hesitation and inconsistency witnessed in addressing the
question of Bosnia and certain other issues. There is no
doubt that a great deal of the suspicions of the Muslim
world could have been dispelled if the Bosnian problem had
been dealt with according to the established principles
enshrined in the United Nations Charter relating to
aggression, occupation, war crimes and crimes committed
against humanity. All of those crimes have been committed
against the people of Bosnia. This will not be forgotten by
those who have witnessed that tragedy unfolding under their
very eyes, day in and day out. Instead of addressing the
problem in accordance with the principles of the Charter, the
blockade has been tightened around the people of Bosnia and
all manner of procrastination and stalling has prevailed.
Egypt rejects this flagrant manipulation of the norms of
justice. Such manipulation rewards the aggressor for his
aggression. Egypt rejects this gross breach of human rights.
How can anyone justify this hesitation in the face of Serb
aggression against Bosnia on the part of the international
community that stood against Iraq’s Government when it
committed aggression against Kuwait? And if we approve
the demarcation of the Iraq-Kuwait border, why do we allow
the Serbs to expand at the expense of the Bosnian people
and their territorial rights?
The protraction of the Bosnian problem without a just
solution acceptable to its people weakens the credibility of
many international policies and developments. The only
positive development in this regard may be the establishment
of the International Tribunal for the prosecution of war
criminals who have practiced ethnic cleansing. These
prosecutions should target those who advocate or condone
such practices that bespeak cultural decadence and
criminality in those who perpetrate or advocate them.
The issue of human rights is one of the major questions
that face us. We in Egypt believe that the human rights
issue is universal both in content and nature. When we deal
with this issue in Egypt, we look at it through the
perspective of the cultural and historical heritage which is
part of our national identity. We view it through our
deep-rooted history extending through the millennia; through
our ancient Egyptian civilization; through our Islamic
civilization, which is deeply impressed upon our
consciousness; through our interaction with the
Mediterranean civilizations; and through the legacy of the
ages of renaissance and enlightenment in contemporary
Europe, which have had their effect on philosophy and
modern thought in Egypt.
The essence of this interlocking and integrated cultural
heritage is the assertion of the individual human being’s
value, recognition of his role in working for revival and
progress, and upholding his right to freedom of thought and
creativity in line with Islam’s sound principles which uphold
man’s personal and social freedom. Those principles
maintain a balance between rights and duties as well as
between the individual and society, so that neither may
encroach on the rights of the other and so that all may live
within a framework of a meticulously formulated social
contract.
As we see it, the main aim of human rights is to protect
the real interests of the individual, his family and his
homeland, as well as his fundamental, essential and genuine
right to live in safety and security. This is the primary right
from which all other rights should emanate. All these rights
must be protected from those who try to violate or deny
them through terrorism or intimidation. All communities of
the world are now in the same struggle against terroristic
practices, whether they emanate from racial chauvinism, the
14 General Assembly - Forty-eighth session
radical right, doctrines of "ethnic cleansing" or religious
fanaticism. All these doctrines follow practices that
constitute gross violations of human rights, and should be
defied.
In view of our firm stand in favour of safeguarding and
maintaining human rights - foremost of which is the right to
life and security - we are aware that real democracy is the
best guarantee of stability, security and social peace. All
political freedoms and rights, individual or collective, will
remain forever incomplete if they are not complemented by
economic, social and cultural rights. We believe that it is
not an overstatement to say that the right of the individual
and of the community to development and economic and
political progress is closely related with their political and
cultural rights in general. They reinforce each other and
neither can proceed on its own.
One of the challenges now facing us is the need to
demonstrate our collective ability to bring about a real
change in the world economic order that would transcend
narrow interests and considerations and rise to the level of
real world partnership in striving for sustainable
development for all and the protection of our common
environment. Such a challenge requires us frankly to
express our views concerning current international
developments that give cause for concern with regard to the
future.
The current world economic situation pivots on the
centrality of the decision-making process which remains in
the hands of the industrialized countries, with all that that
entails with regard to the economies of developing countries.
Furthermore, the current recession in the industrialized
countries is reflected directly in the depression and
increasing unemployment and poverty rates that plague the
developing countries.
This situation is exacerbated by the protectionist
measures put in place by rich countries in trying to face up
to their economic problems. Developing countries find
themselves helpless before such measures. They can only
plead and hope. And this takes place at a time when most
of the developing countries are in the throes of implementing
rigorous programmes of economic reform. As the
liberalization of trade constitutes a fundamental resource for
development in the case of the developing countries,
protectionism deprives those countries of the opportunity to
reap the fruits of their agonized efforts in the area of
economic reform and liberalization and severely hampers the
integration of their economies in the world economy.
So far, we find nothing in the Uruguay Round of
multilateral trade negotiations that augurs well for the future.
Today, the developing countries find themselves
marginalized by side deals in which they do not participate.
Such deals are characterized by ambiguity rather than
transparency. They jeopardize the interests of developing
countries. On the other hand, the developments of the last
two years have demonstrated that the international monetary
system is no better than the trade system. Conflicting goals
of monetary and macro-economic policies in industrialized
countries have led to a state of chaos in foreign exchange
markets, destabilizing the world economic order, with all
resultant adverse effects on developing economies.
The Earth Summit in Rio de Janeiro was an important
milestone on the road of constructive dialogue between
North and South for a world partnership to counter the
dangers facing our planet. In spite of the meagre progress
that has been achieved in the implementation of the Rio
resolutions, we still perceive a marked difference between
the perspectives of the developed and the developing
countries. The developed countries focus mainly on the
symptoms of the crisis, which represent a major threat to
their life styles and their welfare, even though it was those
very countries which contributed to the deterioration of the
environment.
By contrast, many developing countries continue to
suffer from environmental pollution for which other
countries are largely responsible. In their attempt to solve
problems of debt, declining commodity prices and trade
barriers as well as the problems of sustainable development
and the requirements for environmental protection,
Governments found that they were facing a real impasse
leading to low productivity and declining growth rates which
in turn led to more poverty.
In the long run, the divergence between these two
perspectives may hinder comprehensive world action to deal
with the world environmental crisis. In order to surmount
this dilemma, all parties are called upon to shoulder their
responsibility for lending credibility to and promoting the
acceptance of the slogans of interdependence and world
partnership.
In this regard, it is important to address an integral
aspect of the equation for achieving development and
preserving the environment: the population problem, which
threatens both sides of that equation. We are all aware of
the extent of this problem, which completely absorbs the
yields of development and will ensure the continued
destruction of the environment.
The International Conference on Population and
Development, which Cairo will host in September 1994,
represents an opportune occasion for the international
community to address population issues from the appropriate
developmental perspective and from the perspective of their
relationship to issues of economic and social development.
We in Egypt, as the host country, shall exert every
effort to ensure the success of this important conference, and
we are confident that its outcome will represent a sound
context for international cooperation in the field of
population and development.
Our discussion of the conditions and circumstances of
the Third World leads us to a broader and more
comprehensive discussion of the political movements and
groupings with which the various developing countries are
associated, despite their different orientations and stages of
development. It is high time for us to stop and ask
ourselves what these groupings have achieved and what can
be done to further their legitimate goals. We need to reflect
on this issue in a frank, constructive and objective manner.
It has become apparent that the challenges facing the
developing countries have changed substantially. We are on
the threshold of new international conditions and challenges
which have different economic, political and security effects.
In Egypt, we have already begun to study this issue,
taking into consideration the positive and the negative effects
of the past decades at the political, economic and social
levels in the Third World, and the implications for changing
priorities and areas of concern. We have come to the
following conclusions:
Firstly, the so-called Third World represents the
majority of the world population and the majority of world
countries. It has the major share in the production of
primary commodities, and it has vast market potential. This
Third World is fully entitled to be a full-fledged partner in
the ongoing restructuring process at the world level.
Secondly, in order to be able to do so, the Third World
has to mould a political collective will, and this can only be
achieved through democratic open discussion between its
States.
Thirdly, this, in turn, can only be achieved through the
establishment of a political system or movement that would
include all these States.
Fourthly, the ultimate aim should be dialogue,
negotiation and partnership within a framework of
cooperation, collaboration and integration, rather than
confrontation or conflict.
Today, I propose that the developing countries embark
on a dialogue aimed at establishing a grouping for the Third
World, a grouping within which the developing countries
would deal with the political, economic and social aspects of
various world issues, a grouping to coordinate their
positions and shape their contribution towards the laying of
the foundations of the new world order which we hope will
prevail during the 21st century.
The developments we have just reviewed, and the
successive changes we are witnessing, strengthen Egypt’s
belief in the pivotal role of the United Nations in managing
international relations in line with the principles and
provisions of its Charter.
Egypt attaches great importance to increasing the
effectiveness of the United Nations and preserving its
credibility. We are aware of the nature and number of the
challenges that face the international Organization, perhaps
for the first time. These urgent challenges were suddenly
pushed to the surface of international relations by historical
developments that were never imagined by the founding
fathers or the drafters of the Charter. We all agree that the
momentum that characterized the past few years was so
pressing and rapid that there should be a comprehensive
review of the United Nations mechanisms and structure, if
we are serious in our effort to adjust the international will to
the facts of our age, and if we are eager to maintain the
credibility and effectiveness of the United Nations.
In this connection, and with reference to the envisaged
structural changes, I would like to state that Egypt, as one of
the States which took part in the formulation of the Charter,
and as one of the founding states of the Organization, is
mainly concerned with the continued presence of the United
Nations and its principles, message, prestige and credibility
to serve the causes of international peace and security
without interruption.
Needless to say, the burdens of the United Nations in
the post-cold war era are far greater than they were during
the cold war itself. If the collective will of the international
community agrees to make structural changes in the
membership of the Security Council, for example, Egypt -
which is undertaking an effective role within the
international order in the formulation of regional and
international relations and in establishing the concepts and
principles on which we all agree, in addition to its
participation in numerous peace-keeping operations on
several continents - has the right and the potential to
contribute in a responsible manner to the proposed
institutional restructuring of the United Nations. Egypt has
the desire and determination to take part both in the process
itself and in setting the standards and values to be used in
the process. Egypt believes that it has now gained the
requisite standing to be included within the framework of the
ongoing discussion and within the new membership.
We must open the doors to a better future in whose
creation all of us will participate to achieve the 21st century
world for which we hope. This is the time for collective
formulation of a new solid and stable world order. This is
the great challenge that faces us all at a time of
unprecedented opportunity.
